Case 1:21-cv-10039-IT Document 33 Filed 04/16/21 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

C.A. No. 1:21-CV-10039

 

LINCOLN SMITH,
Plaintiffs,

Vv.

CITY OF BOSTON,
BOSTON POLICE DEPARTMENT,
COMMISSIONER WILLIAM G. GROSS,
DETECTIVE MATTHEW BECKER,
POLICE OFFICER DANA LAMB,
AND JUNE FREEL,

Defendants.

PLAINTIFF LINCOLN SMITH’S ANWER TO DEFENDANT
JUNE FREEL’S COUNTERCLAIM FOR ASSAULT AND BATTERY

The Plaintiff, denying each and every allegation that is not specifically admitted herein,
responds as follows to the enumerated paragraphs in the Counterclaim for Assault and Battery

filed against him by Defendant June Freel.

1. Admits the allegations contained in Paragraph 1.

2 Admits the allegations contained in Paragraph 2.

3s Admits the allegations contained in Paragraph 3.

4. Denies the allegations contained in Paragraph 4 as written.

5: Admits the allegations contained in Paragraph 5.

6. Denies the allegations contained in Paragraph 6 as written.

7. Admits that Plaintiff was arrested for assault and battery and denies the

remainder.
8. Admits the allegations contained in Paragraph 8.
9; Denies the allegations contained in Paragraph 9.

10. Denies the allegations contained in Paragraph 10.
Case 1:21-cv-10039-IT Document 33 Filed 04/16/21 Page 2 of 3

11. Denies the allegations contained in Paragraph 11.
AFFIRMATIVE DEFENSES
First Defense
The Defendant may not recover, in whole or in part, because the allegations contained in
the Counterclaim fail to state claims against the Plaintiff upon which relief can be granted.
Second Defense
The Defendant may not recover, in whole or in part, because the Defendant’s claims are
barred by the statute of limitations.
Third Defense
The Defendant may not recover, in whole or in part, because the Defendant’s claims are
barred by the doctrine of unclean hands.
Fourth Defense
The Defendant may not recover, in whole or in part, because the Defendant’s actions
caused the incident which is the subject matter of the Plaintiff's Complaint.
RELIEF REQUESTED

WHEREFORE, Plaintiff requests that this Court:

l. Award compensatory damages;

2 Award punitive damages;

3. Award the cost of this action including reasonable attorney’s fees, and

4, Award such other further relief as this court deems appropriate and necessary.
JURY DEMAND

A trial by jury is hereby demanded.
Case 1:21-cv-10039-IT Document 33 Filed 04/16/21 Page 3 of 3

Respectfully submitted,
For the Plaintiff,

By his attorneys,

Robert M.'Griffin, BBO No. 553893

reriffin@dharlawllp.com
Vikas S. Dhar, BBO No.

vikas@dharlawllp.com
Na DHARLAW”

One Constitution Wharf, Suite 300
One Constitution Road
Charlestown, MA 02129

Tel: 617.880.6155

Fax: 617. 880.6160

Dated: April 16, 2021
Certificate of Service

I hereby certify that the foregoing, filed through the Electronic Case Filing System, will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
and that a paper copy shall be served upon those indicated as non-registered participants on April

16, 2021.
if {

 

Robert M. Griffin
